Citation Nr: 0831424	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  08-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's request for an extension of the 
delimiting date for education assistance benefits under 
Chapter 30, Title 38, United States Code.

Jurisdiction over this case was subsequently transferred to 
the VARO in Los Angeles, California, and that office 
forwarded the appeal to the Board.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Los Angeles RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on July 25, 
1997.  It is neither claimed nor shown that he had additional 
active duty service after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on July 26, 2007.

3.  It is neither claimed nor shown by the evidence that the 
veteran's own physical or mental disability, as opposed to 
that of his wife, prevented him from initiating or completing 
an educational program during his basic Chapter 30 delimiting 
period.

4.  It is neither claimed nor shown that the veteran had four 
years of Reserve service.



CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. § 3031 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 21.7050, 21.7051 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim herein decided, the veteran has 
been notified of the reasons for the denial of the claim, and 
has been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002 & Supp. 
2008).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserve found in 38 
C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 
U.S.C.A. § 3031(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
21.7050(a) (2007).  In this case, the veteran's last 
discharge from his more than 90 days of continuous service 
was July 25, 1997.  Thus, the ten-year period for the 
provision of Chapter 30 education benefits to the veteran 
expired on July 26, 2007.

VA law and regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran applied for 
the extension within the time specified in 38 C.F.R. 
§ 21.1033(c) and upon a showing that he was prevented from 
initiating or completing his chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  See 38 U.S.C.A. § 3031(d)(1)  
(West 2002 & Supp. 2008); 38 C.F.R. § 21.7051(a)(1),(2) 
(2007).  The regulations further state that, in order to 
warrant the extension, it must be clearly established by 
medical evidence that a program of education was medically 
infeasible.  See 38 C.F.R. § 21.7051(a)(2) (2007).

In this case, the veteran filed his claim for Chapter 30 
education benefits in June 2006.  In this claim, the veteran 
requested that he be granted the requested education benefits 
from July 2006 to July 2009.  As the July 2009 date is beyond 
the July 26, 2007 expiration of the ten year period for 
education benefits, the veteran's claim for education 
benefits included a request for an extension of the 
applicable delimiting period.  This request for an extension 
was timely, because it was filed within one year of the date 
on which the veteran's original period of eligibility ended.  
See 38 C.F.R. § 1033(c) (2007).

In support of his timely request for an extension, the 
veteran noted that he had been informed at the time of 
discharge from service that he had ten years from that date 
to begin using his benefits, and not that these benefits 
would terminate at the end of the ten-year period.  The 
veteran also indicated that he was unable to apply for 
education benefits on an earlier date because he was caring 
for his wife, who had terminal kidney disease, and their two 
young children.  The veteran reiterated these reasons in his 
written statements and during the May 2008 Board hearing.  
See Transcript, pp. 4-5.

As to the veteran's argument that he was misinformed as to 
the as to the date of his eligibility for education 
assistance benefits, reliance on erroneous advice provided by 
military officials does not provide a basis for payment of 
benefits that are otherwise unauthorized by the applicable 
laws or regulations.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994) (even assuming that the applicable New GI Bill and 
Army regulations imposed obligations on VA and the Army to 
provide accurate information about benefits eligibility, and 
accepting the veteran's testimony that he was misinformed as 
to these benefits, "the remedy for breach of such an alleged 
obligation cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met").  See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[P]ayment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits") (quoting OPM v. Richmond, 496 U.S. 414, 424 
(1990)).

As to the veteran's argument that he was unable to apply for 
or utilize educational benefits because of his wife's illness 
and his parental responsibilities, these facts do not provide 
a basis for extension of the applicable delimiting period 
under the applicable statute and regulation.  38 U.S.C.A. 
§ 3031(d)(1) (West 2002 & Supp. 2008) refers to an individual 
"who was prevented from pursuing such individual's chosen 
program of education before the expiration of the 10-year 
period for use of entitlement under this chapter otherwise 
applicable under this section because of a physical or mental 
disability which was not the result of the individual's 
misconduct."  38 C.F.R. § 21.7051(a)(2) (2007) indicates 
that an extension is warranted if "[t]he veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct."  The plain 
meaning of both the statute and regulation is that a veteran 
who seeks an extension of the delimiting period for education 
benefits must show that he was prevented from initiating or 
completing his chosen program of education because of his own 
physical or mental disability, and not because of the 
disability or age of family members in his care.   See Barela 
v. Peake, 22 Vet. App. 155, 157 (2008) (quoting Johnson v. 
Brown, 9 Vet. App. 369, 371 (1996) ("If the plain meaning of 
a statute is discernable, that plain meaning must be given 
effect").

Thus, neither of the veteran's arguments warrants an 
extension of the delimiting period for his receipt of 
education benefits under the applicable statute and 
regulation.  Moreover, the veteran has not argued, and the 
evidence does not reflect, that he falls within either of the 
enumerated exceptions, i.e., that he was prevented from 
initiating or completing an education program because of his 
own physical or mental disability or that he had four years 
of Reserve service.

The Board is sympathetic to the veteran's contentions that he 
based his actions on the erroneous advice of those he trusted 
and that he was prevented from seeking or utilizing his 
education benefits within the applicable ten-year period 
because of the burdens of caring for his seriously and 
terminally ill wife and his young children.  The Board also 
acknowledges the veteran's offer in his July 2007 notice of 
disagreement to "split the difference" of the education 
benefits by seeking these benefits for only one of his 
remaining two years of study, during which he has maintained 
an admirable "straight A" 4.0 average.  However, the 
Board's sympathy and admiration for the veteran does not 
allow it to take account of these facts in rendering its 
decision.  Rather, the Board is bound by the applicable 
statutes and regulations.  38 U.S.C.A. § 7104(c)  (West 2002 
& Supp. 2008); 38 C.F.R. § 20.101(a) (2007).

As indicated above, the veteran is not entitled to an 
extension of the applicable ten-year delimiting period for 
Chapter 30 education benefits pursuant to the applicable 
statute and regulations.  His claim for an extension of the 
delimiting date for education assistance benefits under 
Chapter 30, Title 38, United States Code, must therefore be 
denied as a mater of law.  See  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


